Exhibit 10.2
 

[ex10-2_001.jpg] COMMERCIAL LEASE

 
In consideration of the covenants herein contained, UEC Electronics, LLC ,
hereinafter called “Tenant” and Small Brothers, LLC, Landlord, or Agent for the
Landlord, hereinafter called “Landlord”, agree as follows:


For the period of time beginning on November 1, 2011, and ending at midnight on
October 31, 2014, Landlord hereby grants to Tenant the sole and exclusive right
to lease the real property known as:


Lot N/A Block N/A Section N/A Subdivision N/A


Address 2261 Technical Pkwy Unit A


Tax Map # 475-03-00-008 City N. Charleston Zip 29415


County of Charleston, State of South Carolina.


THE o LANDLORD o TENANT IS LICENSED UNDER THE LAWS OF SOUTH CAROLINA AS A REAL
ESTATE LICENSEE.


1. 
RENT. Tenant shall pay to the Landlord, a Monthly Base Rental and Additional
Rent as follows:

 
(a) 
MONTHLY BASE RENTAL Tenant shall pay a Monthly Base Rental to Landlord for each
month during the term of this lease or any renewal thereof, in advance on or
before the10th day of each month during the term of this Agreement. The amount
of the Monthly Base Rental for the first year of this Agreement shall be Seven
Thousand Fifteen 67/100 Dollar ($7,015,67).

 
(b) 
The rental for the first month of this lease shall be paid at the date of
execution thereof. The Monthly Base Rental shall be increased as Follows:N/A

 
 

 
 

 
 

 
(c) 
ADDITIONAL RENT. In addition to the Monthly Base Rental and any accumulative
adjustments, Tenant shall pay Additional Rent as indicated herein below (check
all that apply):

 
o
1.    PROPERTY TAXES (choose one):

x  TAX INCREASE. Tenant shall pay annually a sum equal to any increase in real
estate taxes (ad valorem, special assessments and any other government charges
to include any solid waste disposal user fees) over those assessed for the year
of 2011, on a pro rata basis. Presentation of copies of tax bills shall
constitute sufficient evidence of additional rent due and shall be payable
within fifteen (15) days after receipt thereof. Tenant shall be charged
additional rent only for the portion of the calendar year during which this
lease was in effect.


x  NET LEASE. Tenant shall pay annually the real estate taxes (ad valorem,
special assessments and any other government charges) upon presentation by the
Landlord of tax bills on the property. These charges shall be payable by the
Tenant within fifteen (15) days after receipt thereof. So long as Tenant shall
not be in default, Tenant shall be responsible for the portion of the calendar
year during which this lease was in effect.


 
o   2.    PERCENTAGE OF GROSS SALES. Tenant shall pay annually a sum equal to
N/A % of gross sales, as herein defined, in excess of
____________________________________ Dollars ($
N/A                                 ), In any lease year. Gross sales as used
herein shall be the amount of the gross sales as indicated on the Tenant’s South
Carolina Tax Report (Form ST-3). Tenant shall deliver to Landlord a certified
copy of each

 

 
[ex10-2_002.jpg]    TENANT,
 [ex10-2_003.jpg]     TENANT, AND  [ex10-2_004.jpg]          LANDLORD HAVE READ
THIS PAGE.  

 

 
Form 400
PAGE 1 OF 10

Vanguard Development Group, LLC 180 Meeting Street Charleston, SC2940l
Phone: 843.720.2890
Fax: 843.720.2895
UEC Electronices

 
David Grubbs
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLogix.com

 
 
 

--------------------------------------------------------------------------------

 
 
monthly report within ten (10) days after report is due to the South Carolina
Tax Commission. Lease year as used herein shall be the period of one year’s
duration commencing on the effective day of the lease and each successive period
of one full year commencing on the anniversary of said effective date. Tenant
shall deliver to Landlord within days following the end of each lease year
written statement signed and certified by Tenant to be a true and correct
statement of the amount of gross sales during the proceeding lease year. Tenant
shall at the same time pay the amount of Additional Rent due (if any) as a
percentage of the excess over the amount herein stated.


 
o  3.    COMMON AREA MAINTENANCE. Tenant shall pay on the first day of each
month, in advance, a fee equal to the Tenant’s pro rata share of the cost of
maintaining common areas. Tenant’s common area maintenance fee for the remaining
portion of the calendar year in which this lease became effective shall be
_____________________________________________________________ Dollars ($
N/A                __   ) per month. Said fee shall be adjusted at the end of
each calendar year to reflect any increase in cost during said year. Common
areas include all areas used in common with the other Tenants of the property of
which the Premises is a part, for the convenience or welfare of all tenants’
customers collectively. Common area maintenance shall mean and include all
amounts paid or incurred by Landlord for operating, managing and maintaining the
Property, including the buildings, improvements and common area facilities of
the Property. In a manner deemed by Landlord reasonable and appropriate and for
the best interest of the Property, including, without limitation, all costs and
expenses of 1) operating, repairing, lighting, cleaning, painting and securing
the Property and the common areas of the Property, and water and sewer charges;
2) paying all personnel employed on a part time basis or full time basis in the
operation, maintenance, or repair of the Property, including the common areas;
3) removing rubbish and debris from the Property; 4) repair and maintenance of
walkway, landscaping, and lighting facilities, other than such costs and
expenses of a capital nature; 5) management fees paid to the property management
firm to manage the Property; 6) planting, replanting and replacing flowers,
shrubbery, and planters and the supplies required therefore; 7) all utilities
used in connection with the operation of the common area facilities; 8) seasonal
decorations, including installation and removal thereof and electricity
therefore; 9) leasing or renting equipment used in connection with the operation
and maintenance of the common areas; 10) fountain maintenance and repairs, when
applicable; 11) security, fire and crime prevention services; 12) utility
charges for the common area-including without limitation, storm water, sewer and
pollution control fees.



 
o  4.  INSURANCE. Landlord shall keep the Premises adequately insured at a
reasonable rate as indicated below (choose one):

x  INSURANCE INCREASE. Tenant shall pay annually a sum equal to any increase in
insurance premium for the year of 2011, on a pro rata basis. Presentation of
copies of insurance bills shall constitute sufficient evidence of additional
rent due and shall be payable within fifteen (15) days after receipt thereof.
Tenant shall be charged additional rent only for the portion of the calendar
year during which this lease was in effect.


x  NET LEASE. Tenant shall pay annually the insurance premium upon presentation
by the Landlord of bill on the property. These charges shall be payable by the
Tenant within fifteen (15) days after receipt thereof, So long as Tenant shall
not be in default, Tenant shall be responsible for the portion of the calendar
year during which this lease was in effect.


 
x  5.  PRORATION OF CHARGES. If the Premises described herein are less than the
entire property, the increases in Monthly Base Rental adjustments, Additional
Rent and all other charges required by this lease shall be determined by
proration on the same ratio that the rentable floor area of the Premises bears
to the rentable floor areas of the entire property. Landlord and Tenant hereby
deem that the Premises contains approximately 33,831.00 square feet of rentable
area of the entire property which is approximately 21,047.00 square feet,
resulting in a percentage ratio factor of Sixty-Two Point Zero percent (62%).



 
o  6.  ADDITIONAL CHARGES. Any charges due Landlord by Tenant, including but not
limited to, damage to Premises, legal fees, cost of default remedies, and past
due charges for utilities, insurance, cleaning, maintenance and repairs, etc. or
for work done on the Premises by order of Tenant, shall be considered as
Additional Rent due (in addition to all other rent payable) and shall be
included in any lien

 

 
[ex10-2_002.jpg]    TENANT,
 [ex10-2_003.jpg]     TENANT, AND  [ex10-2_004.jpg]          LANDLORD HAVE READ
THIS PAGE.

 

 
Form 400
PAGE 2 OF 10

Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLogix.com
UEC Electronices

 
 
 

--------------------------------------------------------------------------------

 
 
for rent. In the event any documentary stamp tax, or tax levied on rental or
leasing of the Premises is required, the cost shall be paid by tenant upon
demand. The cost of the credit report on the Tenant which may be requested at
the Landlord’s option shall be paid by the Tenant.
 
 
x  7.  LATE RENT. If rent is not paid within 10 days after due date, the Tenant
is subject to a one-time late fee of Ten Point Zero(10.000%) percent of all
rents due at that time.



2.           SECURITY DEPOSIT. Upon execution of the lease by the Tenant, the
Tenant shall pay to Landlord a Security Deposit in the amount of ($7,015.67)
Seven Thousand Fifteen 67/100 Dollars. Any security deposit required by Landlord
and paid by Tenant shall be retained as security (interest free) for the
faithful performance by Tenant of all terms, covenants and conditions herein.
Landlord may at any time apply said deposit or any part thereof against any
default by Tenant of any of the terms, covenants and conditions of this lease.
In such event, Tenant shall upon demand deposit with Landlord the amount so
applied that Landlord shall have the full amount of the deposit on hand at all
times during the terms of this lease. Upon the expiration of this lease the
Tenant shall surrender possession of the Premises as required in paragraph 24
herein. Landlord is given permission to deduct from said security deposit the
cost of any unusual cleaning or repairs to the property, upon vacating of
Tenant. Security deposit is not a part of the rental and subsequently cannot be
deducted from the rent of the last month of this tenancy. Security deposit or
any remaining portion will be returned within 30 days after the termination of
this Agreement or completion of the repairs necessitated by Tenant’s misuse of
the Premises. In the event the security deposit is not sufficient to pay all
charges due, Tenant shall pay said charges within three days after receiving
written notice from the Landlord or Agent.


3.           TENANTS UTILITIES. Tenant shall pay all charges or bills for the
utility and services used by the Tenant, EXCEPT: N/A
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
4.           USE OF PREMISES. Tenant agrees not to abandon or vacate the
Premises and to use entire leased Property for Electrical Contracting and
Manufacturing and for no other purposes without the express written consent of
the Landlord. Pets, animals or birds may not be kept on the Premises without the
landlord’s permission. These Premises may not be used for sleeping quarters or
apartments, immoral conduct or any illegal activity.


5.           EXAMINATION OF PREMISES. Tenant has examined the Premises and is
familiar with their present condition. Tenant, relying solely on said
examination, agrees to accept Premises in their present “as is” condition,
unless otherwise agreed to in writing by Tenant and Landlord.


6.            DELAY OF POSSESSION. If Landlord is unable to deliver possession
of Premises on the effective date of this lease, by reason of the holding over
of a prior Tenant or for any other reason, this lease shall not be affected or
impaired in any way and landlord shall not be liable to Tenant for any loss or
damage resulting therefrom. The effective date of this 1ease however, shall not
begin until the delivery of possession. If Landlord, however, is unable to
deliver possession of the Premises to Tenant by November 1, 2011, and if Tenant
in fact shall not have accepted possession of the Premises, and if Tenant shall
not be in default, Tenant shall have the right to cancel this lease upon written
notice delivered to Landlord and upon such cancellation Landlord and Tenant
shall each be released and discharged from all liability under this lease. In
such case any deposit or prepaid rent shall be promptly returned to Tenant.


7.           TENANT’S PARKING. Parking of vehicles owned or operated by Tenant
or Tenant’s employees is hereby limited, restricted or prohibited, as follows:
The spaces in front of the building and on the aide of the building.
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
8.            LIABILITY INSURANCE. Tenant shall not carry any stock of goods or
do anything in or about the Premises which will in any way restrict or
invalidate any insurance coverage of the Premises. Tenant agrees to pay upon
demand as



 
[ex10-2_002.jpg]
TENANT,
[ex10-2_003.jpg]
TENANT, AND
[ex10-2_004.jpg]
LANDLORD HAVE READ THIS PAGE.

 

 
Form 400
PAGE 3 OF 10

Produced with ZipForm® by zipLogix   18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLogix.com
UEC Electronices

 
 
 

--------------------------------------------------------------------------------

 
 
additional rent any increase in premiums of insurance carried by the Landlord on
the Premises resulting from the Tenant’s occupancy or improvements. Tenant shall
keep in full force and effect, at Tenant’s expense, insurance for plate glass,
personal property, trade fixtures, and property damages, as well as a public
liability policy in which both Tenant and Landlord shall be named as the insured
with the following minimum coverage:
 
Single Limit $ l,000,000.00Aggregate $ 2,000,000.00. A certificate of insurance
showing the Landlord and Landlord’s Agent as an additional insured shall be
provided to the landlord not later than the commencement date of this lease and
prior to the expiration of such insurance policy during the term of this lease.


9.           MAINTENANCE AND REPAIRS. Landlord shall repair and maintain the
foundation, roof, outer walls and structural members of the Premises. Tenant
shall, at tenant’s sole expense make all other repairs necessary to maintain the
Premises, both interior and exterior, ordinary and extraordinary including
window glass, plate glass, storefronts, doors, windows, screens, awnings, locks,
keys, weather stripping and thresholds, as well as all interior walls, floors,
ceilings, and floor coverings. Tenant’s responsibility to maintain the Premises
shall also include the servicing, repair and maintenance of plumbing,
electrical, heating, ventilating and air conditioning systems, including all
pipes, wiring, fixtures, filters, equipment, machinery, boilers, furnaces,
compressors and appliances, and for the replacement of any of the aforementioned
systems if their failure is due to Tenant’s neglect. Notwithstanding anything
contained in this Lease to the contrary, during the term of this Lease, Landlord
shall warrant the major components of the heating, ventilating, and air
conditioning (HVAC) equipment servicing the Premises, to include the
compressors, condensing units, and air handlers, which warranty shall be
contingent upon Tenant maintaining the HVAC equipment and ductwork by entering
into a contract with a reputable HVAC services company approved in writing by
Landlord. Said contract shall include a minimum of monthly filter changes,
routine testing for Freon leakage, cleaning, and other customary periodic
maintenance. In the event a major component shall need replacement and Tenant is
unable to provide written documentation to the Landlord of the required
maintenance as set for in this paragraph, Tenant shall be responsible for the
replacement of said component at Tenant’s sole cost and expense. Tenant shall
also repair and be responsible for any caused by stoppage, breakage, leakage,
overflow, discharge or freezing of plumbing pipes, soil lines, or fixtures. If
any part of the Premises is damaged by the Tenant, or Tenant’s employees, agents
or invitees, Tenant shall provide Landlord with immediate written notification
of all damages to the property. After notification and approval of the Landlord,
repairs shall be made promptly at Tenant’s expense so as to restore said
Premises to its previous condition. If Tenant refuses or neglects to commence,
necessary repairs within ten (10) days after written demand, or does not
complete such repairs within a reasonable time thereafter, Landlord may make
said repairs without liability to Tenant for any loss or damage that may accrue
to Tenant’s stock, business or fixtures by reason thereof and if Landlord makes
such repairs, Tenant shall pay to Landlord, on demand, as Additional Rent, the
cost thereof. Tenant’s failure to pay shall constitute a default of this lease.
Repairs that are the Landlord’s responsibility shall be made within a reasonable
time after written notice from the Tenant. Tenant’s failure to give or
unreasonable delay in giving notice of needed repairs or defects shall make
Tenant liable for any loss or damage resulting from delay of needed repairs.


10.           REGULATIONS AND SANITATION. Tenant shall keep the Premises clean,
safe, sanitary, and in compliance with laws, ordinances and requirements of any
legally constituted public authority. Tenant shall keep broom clean all areas in
and around Premises that are not included in Common Area Maintenance, such as
front sidewalks and area behind building. Cleaning includes removing of any
trash or refuse deposited on the lease Premises or adjacent public area by
Tenant, Tenant’s customers’, invitees, or agents. In the event of non-compliance
by Tenant, Landlord shall have the right to have said areas cleaned, trash and
refuse removed and charge the expense to Tenant as Additional Rent which shall
be due and payable upon demand. Nonpayment of which shall constitute default of
this Agreement. Tenant shall not allow loitering on Premises. Tenant shall
employ if Landlord determines it is necessary, a reputable pest extermination
company at regular intervals.


11.           ALTERATIONS. Tenant shall make no alterations, additions,
improvements, or rewiring in or to the Premises without the written consent of
Landlord. All additions, or improvements to the Premises including carpeting,
tile, other floor covering, wall covering, ceiling tile, etc., made with or
without Landlord’s written consent shall become part of the Premises, and the
property of Landlord upon installation. Trade fixtures and office furniture
shall be installed so as to be readily removable without injury to the Premises
and any injury caused by said removal shall be repaired forthwith at Tenant’s
expense. Said trade fixtures shall be removed from the Premises before the end
of this lease or shall become part of the Premises and the property of Landlord.
Tenant shall not install or maintain any equipment, partitions, furniture, etc.
which the weight or operation thereof would tend to injure, or be detrimental to
the Premises or would unreasonably annoy or disturb other Tenants.



 
[ex10-2_002.jpg]
TENANT,
[ex10-2_003.jpg]
TENANT, AND
[ex10-2_004.jpg]
LANDLORD HAVE READ THIS PAGE.

 

 
Form 400
PAGE 4 OF 10

Produced with ZipForm® by zipLogix   18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLogix.com
UEC Electronices



 
 

--------------------------------------------------------------------------------

 


12.           ASSIGNMENT OR SUBLEASE. Tenant shall not, without written consent
of Landlord, In each case, assign, transfer, mortgage, pledge or otherwise
encumber or dispose of this lease, or sublet the Premises or any part thereof or
permit the Premises to be occupied by other persons. Such consent shall not be
unreasonably withheld, conditioned, or delayed. If this lease be assigned, or if
the Premises or any part thereof be sublet or occupied by any other person,
firm, office or corporation with or without written permission of Landlord, it
will not relieve. Tenant of any obligations under the terms of this lease, and
if sublet, assigned or occupied without the Landlord’s permission, this lease
may, at the option of the Landlord, be terminated by a seven day written notice.
In the event Tenant shall sublease the Premises in accordance herewith for
rentals in excess of those rentals payable hereunder, Tenant shall pay to
Landlord monthly in advance as Additional Rent hereunder, one-half of all such
excess rent. Any proposed assignee or sublessee that proposes to assume Tenant’s
obligations hereunder shall execute a satisfactory assumption or sublease
agreement before consent shall be given. Other provisions of this Paragraph to
the contrary notwithstanding, Landlord shall have the right in its absolute and
sole discretion to withhold consent to any sublease or assignment if Tenant
shall be in default or breach of this Agreement or if the proposed assignee or
sublessee or its business will cause Landlord to incur any costs of whatever
kind or nature.


13.           SIGNS OR AWNINGS. Tenant shall place no signs, notices, pictures,
or advertising matter upon the exterior of the lease Premises except with the
written consent of the Landlord. Any and all signs placed on the Premises by
Tenant shall be maintained in compliance with rules and regulations governing
such signs. The Tenant shall be responsible to Landlord for any damages by
installation, use, maintenance or removal of said signs. Any electrical service
needed for signs shall be installed at the Tenant’s expense. Tenant shall, at
Tenant’s expense, remove signs at the expiration of the Agreement.


14.           WAIVER OF RIGHTS. No failure of Landlord to exercise any power
given Landlord hereunder, or to insist upon Tenant’s strict compliance with
Tenant’s obligation hereunder and no custom or practice of the parties at
variance with the terms hereof shall constitute a waiver of Landlord’s right to
demand exact compliance with the terms of this Agreement at a future time. The
rights and remedies created by this Agreement are cumulative and the use of one
remedy shall not be taken to exclude the right to the use of another.


15.           RULES AND REGULATIONS. Landlord reserves the right at any time to
make further rules and regulations as in Landlord’s judgment that may be
necessary for the safety, care, appearance, and cleanliness of the Premises and
the entire property, and the preservation of good order herein, and such other
rules and regulations shall be binding upon the parties hereto with the same
force and effect as if they had been contained herein at the time of execution
hereof.


16.           RIGHT OF ENTRY. Landlord, without being liable for trespass or
damages, shall have the right to enter Premises during reasonable hours, with
reasonable prior notice, to examine same or to make repairs, additions, or
alterations as Landlord may deem necessary for the safety, comfort, appearance,
or preservation thereof or to exhibit said Premises. Entry shall also be allowed
to post “FOR RENT” notice, during the 90 days before the expiration of this
lease. Said right of entry shall likewise exist for the purpose of removing
placards, signs, fixtures, alterations or additions which do not conform to this
Agreement. In accordance with this right, Tenant shall give Landlord a key to
any and all locks, security systems and burglar alarms. Tenant shall not change
or install new locks or security systems without the written consent of
Landlord.


17.            LIENS. Tenant shall not create or allow to be created any liens
for labor or materials against Landlord’s interest in the Premises. All persons
contracting with the Tenant for the erection, installation, alteration, repair
or demolition of any building or other improvements on the Premises, and ail
material suppliers, contractors, mechanics, and laborers are hereby charged with
notice that they must look to the tenant and to the Tenant’s interests, only in
the Premises to secure the payment of any bill for work done or material
furnished during the rental period created by this Agreement. In the event that
liens are placed on record against the Premises by contractors, mechanics,
laborers, material suppliers, etc., of Tenant it will constitute a default of
this Agreement: The Tenant shall indemnify, hold harmless, and defend the
Landlord from any liens and encumbrances arising out of any work performed or
materials furnished by or at the direction of the Tenant. Such indemnity shall
include, without limitation, all attorney’s fees and costs incurred by the
Landlord due to the fifing of such mechanic’s lien or notice thereof. In the
event that the Tenant, within twenty (20) days following the imposition of any
such lien, shall not cause such lien to be released of record by payment or
posting of a proper bond, in addition to all other remedies provided herein and
by law, the Landlord shall have the right (but not the obligation) to cause the
same to be released by such means as it shall deem proper, including bonding or
payment of the claim giving rise to such lien. All such sums paid by the
Landlord and all expenses incurred by it in connection therewith, including
attorney’s fees and costs shall be payable to the Landlord by the Tenant on
demand with interest at the rate of eighteen (18%) percent per annum.



 
[ex10-2_002.jpg]
TENANT,
[ex10-2_003.jpg]
TENANT, AND
[ex10-2_004.jpg]
LANDLORD HAVE READ THIS PAGE.

 

 
Form 400
PAGE 5 OF 10

Produced with ZipForm® by zipLogix   18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLogix.com
UEC Electronices

 
 
 

--------------------------------------------------------------------------------

 
 
18.           DAMAGE OR DESTRUCTION OF PREMISES. If Premises are totally
destroyed by fire or other casualty, this lease shall terminate as of the date
of such destruction and rental shall be accounted for as between Landlord and
Tenant as of that date. If Premises are damaged but not wholly destroyed by fire
or other casualty, rental shall abate in such proportion as use of Premises has
been lost to the Tenant. Landlord shall restore Premises to substantially the
same condition as prior to damage as speedily as practicable, whereupon full
rental shall commence. Insurance proceeds, if paid to Tenant, shall be assigned
to Landlord to restore Premises and replace any covered contents owned by
Landlord.


19.           DAMAGE TO PERSONAL PROPERTY. All personal property, merchandise,
fixtures and equipment placed or moved into the Premises shall be at the risk of
Tenant or the owners thereof and Landlord shall not be liable for any damages,
loss or theft of said personal property, merchandise, fixtures, or equipment,
from any cause whatsoever.


20.           CONDEMNATION. If the whole of the Premises, or such portion
thereof as will make said Premises unusable for the purpose herein leased, be
condemned by any legally constituted authority, this lease shall terminate on
the date when possession thereof is taken by public authorities, and rental
shall be accounted for as between Landlord and Tenant as of that date. Such
termination, however, shall be without prejudice to the rights of either
Landlord or Tenant to recover from the public authority compensation for damage
caused by condemnation. Neither the Tenant nor Landlord shall have any rights in
any award made to the other by any condemnation authority. In the event only
such portion of the Premises is acquired by condemnation as will leave the
remaining. Premises, after alteration and repairs, in condition suitable for use
by Tenant, the monthly rental payments from the day of such acquisition to the
end of the original or any extended term of this lease shall be reduced in
proportion to the resulting loss of use of Premises by Tenant. In the event of
such partial acquisition and reduction in rent, Landlord shall make promptly at
Landlord’s expense, all necessary alterations and repairs that shall be
required, to restore the Premises to a safe and usable condition.


21.           INDEMNITY AND LIABILITY. Tenant shall indemnify and save Landlord
harmless from any and all claims, damages, costs and expenses, including
reasonable attorney’s fees, arising from the management of the business
conducted by Tenant on the Premises. Landlord shall not be liable, and Tenant
waives all claims for damage to person or  property sustained by Tenant, its
employees or agents, resulting from the condition of the Premises, or any
equipment, or, such as may result from any accident in or about the Premises or
which may result directly or indirectly from any act of neglect of any other
Tenant of the property of which the Premises is a part.


22.           HOLDOVER. Tenant shall surrender to Landlord, at the end of the
term of this lease or upon cancellation of this lease, said Premises broom clean
and in as good condition as the Premises were at the beginning of the term of
this lease, ordinary wear and tear and damage by fire and windstorm or other
acts of God excepted, or Tenant will pay to Landlord all damages that Landlord
may suffer because of Tenant’s failure to do so. Tenant will indemnify and save
Landlord harmless from and against all claims made by any succeeding Tenant of
said Premises against Landlord because of delay in delivering possession of
Premises, so far as such delay is occasioned by failure of Tenant to so
surrender Premises. If Tenant remains in possession of the Premises or any part
thereof after the expiration of the Agreement, such holdover places the Tenant
in default and the Monthly Base Rental shall be increased to one hundred fifty
percent (150%) of the last month’s Monthly Base Rental unless given a month to
month tenancy in writing from the Landlord.


23.           EFFECTIVE DATE OF LEASE. This Agreement shall become effective as
a binding agreement only upon the execution and delivery thereof by both
Landlord and Tenant. If this Agreement is signed by one party and submitted to
the other party, then it shall constitute an offer to lease which is subject to
revocation at any time prior to execution by the other party and delivery of a
fully executed copy of the submitting party.


24.           NOTICES. Tenant hereby appoints as Tenant’s agent to receive
service of all notices required under this Agreement as well as all
dispossessory distraint notices, the person in charge of Premises or occupying
said Premises, at the time notice is delivered. A copy of all notices under this
Agreement shall also be sent via certified mail, return receipt requested, or
via recognized overnight delivery company, to Tenant’s and Landlord’s last known
address as follows (or to such other address as either party may specify by
written notice):


Tenant Address: 5914 Howard Street, c/o Peter Shortsleeves, Hanahan, SC 29410
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Landlord Address: 8620 Tyler Blvd. , c/o Bud Balsam, Mentor, OH 44060
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 
[ex10-2_002.jpg]
TENANT,
[ex10-2_003.jpg]
TENANT, AND
[ex10-2_004.jpg]
LANDLORD HAVE READ THIS PAGE.

 

 
Form 400
PAGE 6 OF 10

Produced with ZipForm® by zipLogix   18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLogix.com
UEC Electronices

 
 
 

--------------------------------------------------------------------------------

 
 
25.           BANKRUPTCY. If Tenant, shall be adjudicated bankrupt or as
Insolvent or take the benefit of any Federal reorganization or make a general
assignment or take the benefit of any insolvent law, or if a Trustee in
bankruptcy or a receiver be appointed or elected for Tenant, under Federal or
State law, this Agreement at the option of the Landlord shall expire and end
seven (7) days after Landlord gives Tenant written notice, UNLESS, the Tenant’s
Trustee immediately cures any default of Tenant hereunder and provides (in
compliance with Federal and State laws) adequate assurance of future performance
of Tenant’s obligations hereunder.


26.           BEYOND LANDLORD’S CONTROL. None of the acts, promises, covenants,
or obligations on the part of the Tenant to be kept, performed or not performed
as the case may be, nor the obligation of the Tenant to pay Monthly Base Rental.
Additional Rent or other charges or payments shall be in anywise waived, excused
or affected by reason of the Landlord being unable at any time during the term
of this Agreement, to supply, or to delay in supplying heat, light, elevator
service or any other service expressed or implied on the part of the Landlord to
be supplied; or by reason of the Landlord being unable to make any alteration,
repairs, or decorations, or to supply any equipment or fixtures, or any other
promise, covenant, or obligations on the part of the Landlord to be performed,
if the Landlord’s inability or delay is caused by circumstances or events beyond
the Landlord’s control.


27.           KEYS. Landlord shall provide Tenant with one key per lock, and the
Tenant is responsible for accounting for all keys provided or duplicated and
shall return all keys of Premises to the Landlord upon termination or
cancellation of this Agreement and/or Tenant vacating said Premises. Landlord
shall have the right, if in the Landlord’s sole judgment it is necessary, to
require the Tenant at Tenant’s expense to replace locks, and to supply Landlord
with one key to the new locks. The Landlord shall retain a master key or pass
key to the Premises, including all security locks and systems. Tenant shall not
change or install new locks or security systems without written approval from
Landlord.


28.           ESTOPPEL. Tenant shall from time to time, within ten days
following written notice from Landlord, execute, acknowledge and deliver to the
Landlord a written statement certifying that this Agreement is in full force and
effect. This statement should also state whether or not the Landlord is in
default in performance of any covenant or condition of this Agreement or other
such reasonable terms required by the Landlord, purchaser, or lender for either.
The failure of the Tenant to execute, acknowledge and deliver to the Landlord a
statement in accordance with this covenant shall constitute an acknowledgment by
the Tenant that this lease is unmodified and in full force and effect, and shall
constitute a waiver of any defaults by the Landlord which may have existed prior
to the date of such notice.


29.           PEACEFUL POSSESSION. Subject to the terms, covenants and
conditions of this lease, the Tenant shall have, hold and enjoy possession of
the Premises, subject to the rights of the holders of any mortgage which now
covers said Premises or which may hereafter be placed on Premises by Landlord.
Tenant’s rights are also subject to any underlying lease now or later covering
the entire property of which the leased property is a part. Tenant shall execute
any necessary lease subordination agreement at the Landlord’s request.


30.           DEFAULT. If Tenant fails to pay Monthly Base Rental including
Additional Rent on or before the due dates as herein stated (TIME IS OF THE
ESSENCE) this Agreement shall be in default. If Tenant fails to cure such
default within five (5) days after written notice from Landlord; or if Tenant
shall be in default in performing any of the terms, covenants and conditions of
this Agreement, other than the provision requiring the payment of Monthly Base
Rental and Additional  Rent, and fails to cure such default within thirty (30)
days after the receipt of written notice of default from Landlord; or if
Premises shall be abandoned or deserted for fifteen (15) days, or if this
Agreement is assigned to any other person, firm, office or corporation, without
the permission of Landlord as required in Paragraph 15 herein, this lease at the
Landlord’s option shall expire and terminate seven (7) days after Landlord
delivers written notice to Tenant of such condition or default and Tenant shall
immediately quit and surrender said Premises to Landlord. In the event of any
such default or breach of performance, the Landlord without any further notice
or demand of any kind to the Tenant, may terminate this lease and re-enter and
forthwith repossess the entire Premises and without being liable for trespass or
damage shall re-let, lease or demise the Premises to another Tenant without any
hindrance or prejudice to Landlord’s right to distrain for any past due rent,
Additional Rent, and rent from the time of such default or termination until the
Premises were leased or rented to another Tenant.


31.           ASSIGNMENT OF CHATTELS. Tenant hereby pledges and assigns to
Landlord all the furniture, fixtures, goods, equipment and chattels of Tenant
which shall or may be brought or put on said Premises as security for the
payment of said rent, and tenant agrees that said lien may be enforced by
distraint or foreclosure, at the election of Landlord. It is understood and
agreed that any merchandise, fixtures, furniture, or equipment left in the
Premises when Tenant vacates



 
[ex10-2_002.jpg]
TENANT,
[ex10-2_003.jpg]
TENANT, AND
[ex10-2_004.jpg]
LANDLORD HAVE READ THIS PAGE.

 

 
Form 400
PAGE 7 OF 10

Produced with ZipForm® by zipLogix   18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLogix.com
UEC Electronices

 
 
 

--------------------------------------------------------------------------------

 
 
shall be deemed to have been abandoned by Tenant and by such abandonment, Tenant
relinquishes any right or interest therein and Landlord is authorized to sell,
dispose of or destroy same.


32.           ATTORNEY’S FEE. In the event Landlord successfully defends any
action by the Tenant, or if it is necessary for Landlord to employ an attorney
for the collection of rent or any other sum due hereunder, or to enforce any
covenant of this lease, or the termination of this lease, or for the possession
of the Premises or any part thereof the Tenant shall pay all costs, including
reasonable attorney’s fees.


33.           AGENT. Tenant acknowledges that NAI Avant Charleston, LLC is the
leasing/managing agent for the Landlord of the Premises. Tenant shall pay all
rent payable under this lease to said agent. The right to collect said rentals
shall be governed by the written agreement between Landlord and agent for the
management of the Premises and shall terminate with the expiration of said
management agreement or any renewal thereof.


34.           SUBORDINATION, ATTORNMENT, AND NON-DISTURBANCE: Tenant agrees that
this Agreement shall be subject and subordinate to any mortgages, deeds of trust
or any ground lease now or hereafter placed upon the Premises and to all
modifications thereto, and to all present and future advances made with respect
to any such mortgage or deed of trust; provided however, that such mortgagee or
ground lessor agrees not to disturb Tenant in its possession of the Premises so
long as Tenant shall not be in breach or default under any of the terms and
conditions of this Agreement. Tenant agrees to attorn to the mortgagee, trustee,
or beneficiary under any such mortgage or deed of trust, and to the purchaser at
a sale pursuant to the foreclosing thereof, and to the lessor in the event of a
termination of any such ground lease.


35           DEFINITIONS. “Landlord” as used in this Agreement shall include the
owner or owners of the property and/or the aforementioned managing agent as well
as the Landlord’s heirs, representatives, assigns and successors in title to
Premises. “Tenant” shall include Tenant, Tenant’s heirs arid representatives,
and If this lease shall be assigned or sublet, shall include also Tenant
assignees or subleases, as to Premises covered by such assignment or sublease.
“Agent” shall include agent, agent’s successors, assigns, heirs and
representatives. “Landlord,” “Tenant,” and “Agent,” including male and female,
singular and plural, corporation, partnership or individual, as may fit the
particular parties. “Property” is defined as the land, lots, building
improvements, and common areas as may be further defined herein, in which the
Premises is included.


36.           ENVIRONMENTAL MATTERS. Tenant represents, warrants and covenants
to Landlord throughout the Term of this Agreement as follows that Tenant is and
agrees to remain in compliance with all applicable federal, state and local laws
relating to protection of the public health, welfare, and the environment
(“Environmental Law”) with respect to Tenant’s use and occupancy of the
Premises. Tenant agrees to cause all of its employees, agents, contractors,
sublessees, assignees, and any other persons occupying or present on the
Premises (“Occupants”) to comply with all Environmental Laws applicable to their
activities in and around the Premises.


37.           AMERICANS WITH DISABILITIES ACT. Any other provision of this
Agreement notwithstanding, the parties hereby agree that the Premises may be
subject to the terms and conditions of the Americans with Disabilities Act of
1990 (hereinafter the “ADA”). The parties further agree and acknowledge that it
shall be the sole responsibility of Tenant to comply with any and all provisions
of the ADA, as such compliance may be required to operate the Premises. Tenant
further agrees to indemnify, depend and hold Landlord harmless against any
claims, which may arise out of Tenant’s failure to comply with the ADA. Such
indemnification shall include, but not necessarily be limited to reasonable
attorney’s fees, court costs and judgments as a result of said claims. Within
ten (10) days after receipt, Tenant shall advise the Landlord in writing and
provide with copies of (as applicable), any notices alleging violation of the
Americans with. Disabilities Act of 1990 (“ADA”) relating to any portion of the
Property of the Premises, any claims made or threatened in writing regarding
noncompliance with the ADA and relating to any portion of the Property or of the
Premises, or any governmental or regulatory actions or investigations instituted
or threatened regarding noncompliance with the ADA and relating to any portion
of the Property or of the Premises.


38.           SPECIAL STIPULATIONS. Insofar as the following stipulations
conflict with any of the provisions herein, the following stipulations shall
control (use addendum if necessary): See Addendum A.
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
39.           SOUTH CAROLINA LAW TO GOVERN. Tenant and Landlord agree that South
Carolina law will govern the interpretation and enforcement of this Agreement.



 
[ex10-2_002.jpg]
TENANT,
[ex10-2_003.jpg]
TENANT, AND
[ex10-2_004.jpg]
LANDLORD HAVE READ THIS PAGE.

 

 
Form 400
PAGE 8 OF 10

Produced with ZipForm® by zipLogix   18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLogix.com
UEC Electronices

 
 
 

--------------------------------------------------------------------------------

 
 
40.           ENTIRE AGREEMENT. This lease contains the entire agreement between
the parties hereto and all previous negotiations leading thereto, and it may be
modified only by a dated written agreement signed by both Landlord and Tenant.
No surrender of the Premises or of the remainder of the term of this lease shall
be valid unless accepted by Landlord in writing. TIME IS OF THE ESSENCE WITH
REGARD TO ALL TERMS AND CONDITIONS IN THIS AGREEMENT.


41.           FACSIMILE. The parties agree that the offer, any counteroffer
and/or acceptance of any offer or counteroffer may be communicated by use of a
fax and the signatures, initials, and handwritten or typewritten modifications
to any of the foregoing shall be deemed to be valid and binding upon the parties
as if the original signatures, initials and handwritten or typewritten
modifications were present on the documents in the handwriting of each party.


42.           MEGAN’S LAW. The Tenant and Landlord agree that the Property
Manager or Real Estate Broker representing Tenant or Landlord and all affiliated
agents are not responsible for obtaining or disclosing any information contained
in the South Carolina Sex Offender Registry. The Tenant and Landlord agree that
no course of action may be brought against the Property Manager or Real Estate
Broker representing Tenant or Landlord and all affiliated agents for failure to
obtain or disclose any information contained in the South Carolina Sex Offender
Registry. The Tenant agrees that the Tenant has the sole responsibility to
obtain any such information. The Tenant understands that Sex Offender Registry
information may be obtained from the local sheriff’s department or other
appropriate law enforcement officials.


43.           NON-RELIANCE CLAUSE. Both Tenant and Landlord hereby acknowledge
that they have not received or relied nor could have relied upon any statements
or representations or promises or agreements or inducements by either Broker or
their agents which are not expressly stipulated herein. If not contained herein,
such statements, representations, promises, or agreements shall be of no force
or effect. This general non-reliance clause shall not prevent recovery in tort
for fraud or negligent misrepresentation or intentional misrepresentation unless
specific non-reliance language is included in this agreement. This is a
non-reliance clause and is neither a merger clause nor an extension of a merger
clause. The parties execute this agreement freely and voluntarily without
reliance upon any statements or representations by parties or agents except as
set forth herein. Parties have fully read and understand this Agreement and the
meaning of its provisions. Parties are legally competent to enter into this
agreement and to fully accept responsibility. Parties have been advised to
consult with counsel before entering into this agreement and have had the
opportunity to do so.


THE UNDERSIGNED HEREBY WARRANT THAT THEY OWN THE PROPERTY AND/OR HAVE THE
AUTHORITY TO EXECUTE THIS AGREEMENT. THIS IS A LEGALLY BINDING AGREEMENT. OWNER
SHALL SEEK FURTHER ASSISTANCE IF THE CONTENTS ARE NOT UNDERSTOOD. OWNER
ACKNOWLEDGES RECEIPT OF A COPY OF THIS AGREEMENT. OWNER AGREES TO RECEIVE
COMMUNICATIONS FROM BROKER AT THE EMAIL ADDRESS, PHONE AND FAX NUMBER LISTED
BELOW.


[ex10-2_005.jpg]
 

 
Form 400
PAGE 9 OF 10

Produced with ZipForm® by zipLogix   18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLogix.com
UEC Electronices



 
 

--------------------------------------------------------------------------------

 
 
GUARANTEE
As an inducement and, thus, a further consideration for the Landlord entering
into this Agreement with the Tenant, the undersigned (jointly and severally, if
more than one) hereby guarantees full performance by the Tenant and its heirs,
successors, or assigns of all of the terms and conditions of the Agreement. The
Landlord is not required to provide the Guarantor(s) with any notice provided
for in the Agreement. In addition, this Guarantee is not waived by any delay
that the Landlord has permitted the Tenant in satisfying its obligations under
the Agreement. This Guarantee runs to the Guarantor’s heirs, successors, and
assigns and ensures to the benefit of the Landlord and its successors, and
assigns. The Landlord and Tenant may agree to a modification of the Agreement
without the approval of the Guarantor(s), provided that the obligation of the
Guarantor(s) is not increased beyond the financial conditions contained in the
Lease. This is a guarantee of payment and performance and not merely of
collection of any term or condition of the Agreement that requires the Tenant to
pay the Landlord any sum of money.


[ex10-2_006.jpg]


The foregoing form is available for use by the entire real estate industry. The
use of the form is not intended to identify the user as a REALTOR®. REALTOR® is
the registered collective membership mark which may be used only by real estate
licensees who are members of the NATIONAL ASSOCIATION OF REALTORS® and who
subscribe to its Code of Ethics. Expressly prohibited is the duplication or
reproduction of such form or the use of the name “South Carolina Association of
REALTORS®” in connection with any written form without the prior written consent
of the South Carolina Association of REALTORS®. The foregoing form may not be
edited, revised, or changed without the prior written consent of the South
Carolina Association of REALTORS®.

© 2008 South Carolina Association of REALTORS®. 1/08



 
Form 400
PAGE 10 OF 10

Produced with ZipForm® by zipLogix   18070 Fifteen Mile Road, Fraser, Michigan
48026       www.zipLogix.com
UEC Electronices

 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-2_007.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Addendum “A”


To the Lease Agreement for the office and warehouse portion of 2261 Technical
Parkway Unit A, North Charleston, SC 29415 and further illustrated as the cross
hatched portion on the attached Exhibit  “A”, and Between UEC Electronics, LLC,
the Tenant and Small Brothers, LLC as the Landlord. Where in conflict with the
other printed matter of the Lease Agreement, the following shall control;


The Tenant at their expense shall do the following work to the premises in a
workmanlike manner. All work shall be approved by the landlord prior to
commencement of the work.
1)    
Install an industrial electrical service in the warehouse area, complete with
extended wiring, receptacles, and lighting (as required and at UEC’s
discretion).

2)    
Install a commercial ventilation system in the warehouse (as required and at
UEC’s discretion).

3)    
Renovate the office spaces to include new flooring, painting, lighting, and
moving of some interior walls (as required and at UEC’s discretion).

4)    
Repair perimeter fencing and have the surrounding area cleaned up of all weeds,
brush, debris, etc. (as required and at UEC’s discretion).



The Tenant shall provide the Landlord with copies of two appraisals that were
recently completed on the property within 14 days of occupancy.


The Tenant shall have one (1) three year extension with the rental rate
increasing 2.5% annually during the extension period.


The Tenant shall monthly rental payments to:
Small Brothers, LLC
 
c/o Bud Balsom
 
8620 Tyler Blvd.
 
Mentor, OH 44060



The Tenant acknowledges that the premises is currently occupied by Goodwill
Industries. The landlord shall have five (5) working days from the execution of
the lease agreement, to execute a document that secures that Goodwill will
vacate prior to November 1, 2011. This agreement will be contingent upon the
execution of this document.


The Landlord at its expense will replace the two air conditioning compressors
and insure that the system is in good working order.


Landlord and Tenant acknowledge that Thomas Boulware and Dexter Rumsey of NAI
Avant, LLC are the only agents involved in this transaction. Landlord will
compensate the agents per a separate agreement.
 
[ex10-2_008.jpg]
 

--------------------------------------------------------------------------------
